United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61003
                          Summary Calendar


ALI YANTO,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 579 526
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     The petition for review of the Board of Immigration Appeals

(BIA) order denying asylum and the withholding of deportation by

Ali Yanto is DENIED.   This court gives great deference to an

immigration judge’s (IJ’s) decision concerning an alien’s

credibility, and such determination may not be overturned unless

the record compels it.   Lopez De Jesus v. I.N.S., 312 F.3d 155,

161 (5th Cir. 2002); Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002); 8 U.S.C. § 1252(b)(4)(B).   Accordingly, a credibility

determination will be upheld if it is based upon a reasonable

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61003
                                -2-

interpretation of the record and supported by substantial

evidence.   Chun v. I.N.S., 40 F.3d 76, 78-79 (5th Cir. 1994).

     The finding that Yanto was not credible is based on a

reasonable interpretation of the record and is supported by

substantial evidence.   Chun, 40 F.3d at 78-79.   Yanto’s assertion

that the IJ and the BIA failed to address certain “issues” raised

by him is without merit.   The BIA “does not have to write an

exegesis on every contention [made by a petitioner].   What is

required is merely that it consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely

reacted.”   Efe, 293 F.3d at 907 (internal quotation marks and

citation omitted).

     PETITION DENIED.